373 S.E.2d 540 (1988)
323 N.C. 370
Irvin D. BOOE, d/b/a Waughtown Electric Co.
v.
Billy B. SHADRICK; Bob R. Badgett; Housing Projects, Inc.; Ellerbe Manor Apts., Ltd.; Wilkes Towers, Ltd.; Sheraton Towers, Ltd; United States Fidelity & Guaranty Ins. Co.; Highland Mortgage Co.
No. 221A87.
Supreme Court of North Carolina.
October 6, 1988.
William B. Gibson, Winston-Salem, for plaintiffs.
Brinkley, Walser, McGirt, Miller, Smith & Coles, Lexington, for defendants.


*541 ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of October 1988."